DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1, 3, 4, 6-8, and 11-15 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Fei Shen (REG. NO. 68,520) on 01/12/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently Amended) A message presenting method, comprising:
classifying, by a server for a message cluster and according to a preset classification rule, M number of messages entered in the message cluster by at least one user, under N number of classification topics, wherein M and N are positive integers, and M≥N; 
sending, by the server, the N number of classification topics to a client; 
receiving, by the server, from the client, a user selected classification topic, the user selected classification topic being a classification topic among the N number of classification topics; 
determining, by the server, a target message according to the user selected classification topic; and
sending, by the server, the target message to the client;

determining, by the server, a feature vector for each of the M number of messages, wherein the feature vector indicates one or more features are present in the message;
determining, by the server, a classification weight value for each of the M number of messages according to the feature vector under preset K classification topics, wherein K is a positive integer, and K≥N;
dividing, by the server, the M number of messages into P number of groups according to a message content classification rule, to obtain  P number message groups; and
classifying, by the server for [[the]] an nth message group of the  P number message groups, the nth message group under a first classification topic, wherein a message having the largest classification weight value in the nth message group is a first message, a classification weight value the first message is classified under the first classification topic is the largest, and the first classification topic is one of the N number of classification topics, wherein n is smaller or equal to P.
2. (Cancelled) 
3. (Previously Presented) The method according to claim 1, wherein there are at least two messages having the largest classification weight value in the nth message group, and the first message is an earliest-entered message of the at least two messages.
4. (Previously Presented) The method according to claim 1, before the sending, by the server, the N number of classification topics to a client, comprising:
receiving, by the server, a message classification display request sent by the client for the message cluster; or
determining, by the server, a quantity of messages entered in the message cluster exceeds a given threshold.
5. (Canceled) 

determining, by the server, a message that satisfies the restriction and is classified under a target classification topic as the target message.
7. (Currently Amended) A message presenting method, comprising:
receiving and presenting, by a client, N number of classification topics sent by a server for a message cluster, wherein the N number of classification topics are obtained by the server by classifying M number of messages according to a preset classification rule, wherein M and N are positive integers, and M≥N;
receiving, by the client, a message presenting requestfor presenting a message classified under a 
receiving, by the client, a target classification topic selected by a user from the presented N number of classification topics;
receiving, by the client, from [[a]] the server, a target message for presentation, wherein the target message is determined by the server according to the user selected target classification topic; and 
presenting, by the client, the target message;
wherein classifying, by the server according to the preset classification rule, the M number of messages comprises:
determining, by the server, a feature vector for each of the M number of messages, wherein the feature vector indicates one or more features are present in the message;
determining, by the server, a classification weight value for each of the M number of messages according to the feature vector under preset K classification topics, wherein K is a positive integer, and K≥N;
dividing, by the server, the M number of messages into P number of groups according to a message content classification rule, to obtain  P number message groups; and
an nth message group of the P number message groups, the nth message group under a first classification topic, wherein a message having the largest classification weight value in the nth message group is a first message, a classification weight value the first message is classified under the first classification topic is the largest, and the first classification topic is one of the N number of classification topics, wherein n is smaller or equal to P.
8. (Previously Presented) The method according to claim 7, wherein the presenting, by the client, the target message comprises:
displaying, by the client, a dialog box in correspondence to the target classification topic, and presenting, in the displayed dialog box, the target message classified under the target classification topic; or presenting, by the client, the target message classified under the target classification topic, in a preset unoccupied region of a dialog box to which the target classification topic belongs.
9. (Canceled)
10. (Canceled)
11. (Currently Amended) A message presenting server, comprising a processor, a memory and a transceiver, wherein 
the processor is configured to execute machine-readable instructions stored in the memory to classify, for a message cluster and according to a preset classification rule, M number of messages entered in the message cluster by at least one user, under N number of classification topics, wherein M and N are positive integers, and M≥N; and,
the transceiver is configured to send to a client the N number of classification topics; and, wherein 
the processor is further configured to determine a target message according to a user selected classification topic; and
the transceiver is further configured to send the target message to the client;
wherein the processor is further configured to:
determine a feature vector for each of the M number of messages, wherein the feature vector indicates one or more features are present in the message;
determine a classification weight value for each of the M number of messages according to the feature vector under preset K classification topics, wherein K is a positive integer, and K≥N;
divide the M number of messages into P number of groups according to a message content classification rule, to obtain  P number message groups; and
classify for [[the]] an nth message group under a first classification topic, wherein a message having the largest classification weight value in the nth message group is a first message, a classification weight value the first message is classified under the first classification topic is the largest, and the first classification topic is one of the N number of classification topics, wherein n is smaller or equal to P.

12. (Previously Presented) The server according to claim 11, wherein there are at least two messages having the largest classification weight value in the nth message group, and the first message is an earliest-entered message of the at least two messages.
13. (Previously Presented) The server according to claim 11, wherein the transceiver is further configured to:
receive a message classification display request sent by the client for the message cluster, before sending the N number of classification topics obtained through classification by the processor to the client for presenting; or
the processor is further configured to:
determine a quantity of messages entered in the message cluster exceeds a given threshold, before the transceiver sends the N number of classification topics obtained through classification by the processor to the client for presenting.
14. (Currently Amended) A message presenting client, comprising a processor, a memory a transceiver, and a display unit, wherein
the transceiver is configured to receive N number of classification topics sent by a server for a  message cluster, wherein the N number of classification topics are obtained by the server by classifying M number of messages according to a preset classification rule, M and N are positive integers, and M≥N; and

the transceiver is further configured to receive a message presenting requestfor presenting a message classified under a 
the processor is configured to execute machine readable instructions stored in the memory to:
receive a target classification topic selected by a user from 

the transceiver is configured to receive from [[a]] the server a target message for presentation, wherein the target message is determined by the server according to the user selected target classification topic; and
the display unit is further configured to present the target message;
wherein classifying, by the server according to the preset classification rule, the M number of messages comprises:
determining, by the server, a feature vector for each of the M number of messages, wherein the feature vector indicates one or more features are present in the message;
determining, by the server, a classification weight value for each of the M number of messages according to the feature vector under preset K classification topics, wherein K is a positive integer, and K≥N;
dividing, by the server, the M number of messages into P number of groups according to a message content classification rule, to obtain  P number message groups; and
classifying, by the server for [[the]] an nth message group of the  P number message groups, the nth message group under a first classification topic, wherein a message having the largest classification weight value in the nth message group is a first message, a classification weight value the first message is classified under the first classification topic is the largest, and the first classification topic is one of the N number of classification topics, wherein n is smaller or equal to P.

display a dialog box in correspondence to the target classification topic, and present, in the displayed dialog box, the message classified under the target classification topic; or present the message classified under the target classification topic, in a preset unoccupied region of a dialog box to which the target classification topic belongs.
16. (Canceled).
17. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a server classifies M number of messages entered in a message cluster by at least one user under N number of classification topics according to a preset classification rule; determines a feature vector for each of the M number of messages, the feature vector indicates one or more features are present in a message; determines a classification weight value for each of the M number of messages based on the feature vector under preset K classicization topics; divides the M number of messages into P number of groups according to a message content classification rule; classifies nth message group under a first classification topic, and the first classification topic is one of the N number of classification topics;  the server sends the N number of classification topics to a client; receives a user selected classification topic among the N number of classification topics from the client; determines a target message according to the user selected classification topic, and sends the target message to the client, in light of other features described in independent claims 1 and 11.
The prior art of record does not disclose, a client receives and presents N number of classification topics sent by a server, the N number of classification topics are obtained by the server by  7 and 14.
Bastide et al. (US 2016/0173433 A1) discloses a system categorizes at least one message from a number of messages into at least one category to create categorized messages, each of the categories includes common topics; initiates a request to the system to display a number of messages to the user on a display; presents the categorized messages in sections associated with portion of the display.  Bastide does not explicitly disclose a server determines a feature vector for each of the M number of messages, the feature vector indicates one or more features are present in a message; determines a classification weight value for each of the M number of messages based on the feature vector under preset K classicization topics; divides the M number of messages into P number of groups according to a message content classification rule; classifies nth message group under a first classification topic, and the first classification topic is one of the N number of classification topics;  the server sends the N number of classification topics to a client; receives a user selected classification topic among the N 
Busey (US 7,165,213 B1) discloses a message window displays a list of topics, a user clicks on a topic; displays a list of titles of messages which have been typed by other users regarding to the selected topic.  Busey does not explicitly disclose a server classifies M number of messages entered in a message cluster by at least one user under N number of classification topics according to a preset classification rule; determines a feature vector for each of the M number of messages, the feature vector indicates one or more features are present in a message; determines a classification weight value for each of the M number of messages based on the feature vector under preset K classicization topics; divides the M number of messages into P number of groups according to a message content classification rule; classifies nth message group under a first classification topic, and the first classification topic is one of the N number of classification topics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kaylee Huang
01/12/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447